
	

116 HR 1230 : Protecting Older Workers Against Discrimination Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		2d Session
		H. R. 1230
		IN THE SENATE OF THE UNITED STATES
		January 16, 2020 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Age Discrimination in Employment Act of 1967 and other laws to clarify appropriate
			 standards for Federal employment discrimination and retaliation claims,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Older Workers Against Discrimination Act. 2.Standards of proof (a)Age discrimination in employment Act of 1967 (1)Clarifying prohibition against impermissible consideration of age in employment practicesSection 4 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by inserting after subsection (f) the following:
					
						(g)
 (1)Except as otherwise provided in this Act, an unlawful practice is established under this Act when the complaining party demonstrates that age or an activity protected by subsection (d) was a motivating factor for any practice, even though other factors also motivated the practice.
 (2)In establishing an unlawful practice under this Act, including under paragraph (1) or by any other method of proof, a complaining party—
 (A)may rely on any type or form of admissible evidence and need only produce evidence sufficient for a reasonable trier of fact to find that an unlawful practice occurred under this Act; and
 (B)shall not be required to demonstrate that age or an activity protected by subsection (d) was the sole cause of a practice..
 (2)RemediesSection 7 of such Act (29 U.S.C. 626) is amended— (A)in subsection (b)—
 (i)in the first sentence, by striking The and inserting (1) The; (ii)in the third sentence, by striking Amounts and inserting the following:
							
 (2)Amounts; (iii)in the fifth sentence, by striking Before and inserting the following:
							
 (4)Before; and (iv)by inserting before paragraph (4), as designated by clause (iii) of this subparagraph, the following:
							
 (3)On a claim in which an individual demonstrates that age was a motivating factor for any employment practice, under section 4(g)(1), and a respondent demonstrates that the respondent would have taken the same action in the absence of the impermissible motivating factor, the court—
 (A)may grant declaratory relief, injunctive relief (except as provided in subparagraph (B)), and attorney’s fees and costs demonstrated to be directly attributable only to the pursuit of a claim under section 4(g)(1); and
 (B)shall not award damages or issue an order requiring any admission, reinstatement, hiring, promotion, or payment.; and
 (B)in subsection (c)(1), by striking Any and inserting Subject to subsection (b)(3), any. (3)DefinitionsSection 11 of such Act (29 U.S.C. 630) is amended by adding at the end the following:
					
 (m)The term demonstrates means meets the burdens of production and persuasion.. (4)Federal employeesSection 15 of such Act (29 U.S.C. 633a) is amended by adding at the end the following:
					
 (h)Sections 4(g) and 7(b)(3) shall apply to mixed motive claims (involving practices described in section 4(g)(1)) under this section..
				(b)Title VII of the Civil Rights Act of 1964
				(1)Clarifying prohibition against impermissible consideration of race, color, religion, sex, or
 national origin in employment practicesSection 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by striking subsection (m) and inserting the following:
					
 (m)Except as otherwise provided in this title, an unlawful employment practice is established when the complaining party demonstrates that race, color, religion, sex, or national origin or an activity protected by section 704(a) was a motivating factor for any employment practice, even though other factors also motivated the practice.. 
 (2)Federal employeesSection 717 of such Act (42 U.S.C. 2000e–16) is amended by adding at the end the following:  (g)Sections 703(m) and 706(g)(2)(B) shall apply to mixed motive cases (involving practices described in section 703(m)) under this section..
				(c)Americans With Disabilities Act of 1990
 (1)DefinitionsSection 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) is amended by adding at the end the following:
					
 (11)DemonstratesThe term demonstrates means meets the burdens of production and persuasion.. (2)Clarifying prohibition against impermissible consideration of disability in employment practicesSection 102 of such Act (42 U.S.C. 12112) is amended by adding at the end the following:
					
						(e)Proof
 (1)EstablishmentExcept as otherwise provided in this Act, a discriminatory practice is established under this Act when the complaining party demonstrates that disability or an activity protected by subsection (a) or (b) of section 503 was a motivating factor for any employment practice, even though other factors also motivated the practice.
 (2)DemonstrationIn establishing a discriminatory practice under paragraph (1) or by any other method of proof, a complaining party—
 (A)may rely on any type or form of admissible evidence and need only produce evidence sufficient for a reasonable trier of fact to find that a discriminatory practice occurred under this Act; and
 (B)shall not be required to demonstrate that disability or an activity protected by subsection (a) or (b) of section 503 was the sole cause of an employment practice..
 (3)Certain anti-retaliation claimsSection 503(c) of such Act (42 U.S.C. 12203(c)) is amended— (A)by striking The remedies and inserting the following:
						
 (1)In generalExcept as provided in paragraph (2), the remedies; and (B)by adding at the end the following:
						
 (2)Certain anti-retaliation claimsSection 107(c) shall apply to claims under section 102(e)(1) with respect to title I.. (4)RemediesSection 107 of such Act (42 U.S.C. 12117) is amended by adding at the end the following:
					
 (c)Discriminatory motivating factorOn a claim in which an individual demonstrates that disability was a motivating factor for any employment practice, under section 102(e)(1), and a respondent demonstrates that the respondent would have taken the same action in the absence of the impermissible motivating factor, the court—
 (1)may grant declaratory relief, injunctive relief (except as provided in paragraph (2)), and attorney’s fees and costs demonstrated to be directly attributable only to the pursuit of a claim under section 102(e)(1); and
 (2)shall not award damages or issue an order requiring any admission, reinstatement, hiring, promotion, or payment..
				(d)Rehabilitation Act of 1973
 (1)In generalSections 501(f), 503(d), and 504(d) of the Rehabilitation Act of 1973 (29 U.S.C. 791(f), 793(d), and 794(d)), are each amended by adding after title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.) the following: , including the standards of causation or methods of proof applied under section 102(e) of that Act (42 U.S.C. 12112(e)),.
 (2)Federal employeesThe amendment made by paragraph (1) to section 501(f) shall be construed to apply to all employees covered by section 501.
 3.ApplicationThis Act, and the amendments made by this Act, shall apply to all claims pending on or after the date of enactment of this Act.
 4.SeverabilityIf any provision or portion of a provision of this Act, an amendment or portion of an amendment made by this Act, or the application of any provision or portion thereof or amendment or portion thereof to particular persons or circumstances is held invalid or found to be unconstitutional, the remainder of this Act, the amendments made by this Act, or the application of that provision or portion thereof or amendment or portion thereof to other persons or circumstances shall not be affected.
 5.Report by Government Accountability OfficeNot later than 2 years after the date of the enactment of this Act, the Government Accountability Office shall submit to the Congress a report analyzing how the Equal Employment Opportunity Commission investigates mixed motive age discrimination claims arising under the Acts amended by this Act, focusing on—
 (1)the ability of the Commission to meet the demands of its workload under such Acts; (2)the plans of the Commission for investigating systemic age discrimination in violation of such Acts;
 (3)the plans of the Commission for litigation under such Acts; and (4)the options for improving the ability of the Commission to respond to allegations of age discrimination in violation of such Acts.
 6.Study and report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor and the Equal Opportunity Employment Commission shall jointly conduct a study to determine the number of claims pending or filed, in addition to cases closed, by women who may have been adversely impacted by age discrimination as a motivating factor in workplace discrimination or employment termination. The Secretary of Labor and Chairman of the Commission shall jointly submit to the Congress, and make available to the public, a report that contains the results of the study, including recommendations for best practices to prevent and to combat gender and age discrimination as it relates to women in the workplace.
 7.ReportsFor the 5-year period beginning on the date of the enactment of this Act, the Chairman of Equal Employment Opportunity Commission shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report at 1-year intervals on the number of age discrimination in employment claims brought under this Act with the Equal Employment Opportunity Commission in the period for which such report is submitted.
		8.Report by the United States Commission on Civil Rights
 (a)ReportWith funds appropriated in advance to carry out this section, and consistent with the operational and procedural requirements of the United States Commission on Civil Rights, the Commission shall submit to the appropriate committees of the Congress a report containing an analysis of the status of Federal mixed motive age discrimination in employment claims made against Federal agencies, including—
 (1)the number of such claims, specified by the Federal agency against which such claims are made; and (2)other related information the Commission determines to be appropriate.
 (b)Submission of reportThe report required by subsection (a) shall be submitted not later that 5 years after the date of the enactment of this Act.
			
	Passed the House of Representatives January 15, 2020.Cheryl L. Johnson,Clerk
